Exhibit 10.75

 

SCHEDULE OF OMITTED DETAILS

 

The following schedule presents the terms omitted from the form of Notice of
Stock Unit Award filed as Exhibit 10.75 to the report on Form 10-Q for the
quarter ended November 30, 2003, filed by Liberate Technologies.

 

The following information omitted from the exhibit appears in the first
paragraph of the form of Notice of Stock Unit Award for each of the non-employee
directors listed below:

 

Name of Recipient: Charles N. Corfield
Total Number of Units Granted: 5,882
Date of Grant: October 1, 2003

 

Name of Recipient: Patrick S. Jones
Total Number of Units Granted: 5,882
Date of Grant: October 1, 2003

 

Name of Recipient: David C. Nagel
Total Number of Units Granted: 5,882
Date of Grant: October 1, 2003

 

Name of Recipient: Robert Russell Walker
Total Number of Units Granted: 5,882
Date of Grant: October 1, 2003

 

--------------------------------------------------------------------------------


 

LIBERATE TECHNOLOGIES
1999 EQUITY INCENTIVE PLAN:
NOTICE OF STOCK UNIT AWARD
(for Non-Employee Directors)

 

You have been granted units representing shares of Common Stock of Liberate
Technologies (the “Company”) on the following terms:

 

Name of Recipient:

 

 

 

 

 

Total Number of Units Granted:

 

 

 

 

 

Date of Grant:

 

 

 

 

 

Vesting Schedule:

 

50% of the units subject to this award will vest on April 1, 2004, if your
Service is continuous until that date.  The remaining 50% of the units subject
to this award will vest on October 1, 2004, if your Service is continuous until
that date.

 

You and the Company agree that these units are granted under and governed by the
terms and conditions of the Liberate Technologies 1999 Equity Incentive Plan, as
amended (the “Plan”) and the Stock Unit Agreement, both of which are attached to
and made a part of this document.

 

You further agree that the Company may deliver by email all documents relating
to the Plan or this award (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements).  You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company.  If the Company
posts these documents on a web site, it will notify you by email.

 

RECIPIENT:

LIBERATE TECHNOLOGIES

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

LIBERATE TECHNOLOGIES
1999 EQUITY INCENTIVE PLAN:

STOCK UNIT AGREEMENT
(for Non-Employee Directors)

 

Payment for Units

 

No payment is required for the units that you are receiving.

 

 

 

Vesting

 

The units vest in installments, as shown in the Notice of Stock Unit Award.  In
addition, all units vest if the Company is subject to a Change in Control, as
this term is defined in the Plan, while you are a member of the Company’s Board
of Directors.

 

 

 

 

 

No additional units vest after your Service has terminated for any reason,
including by reason of death.

 

 

 

Forfeiture

 

If your Service terminates for any reason, including by reason of death, then
your units will be forfeited to the extent that they have not vested before the
termination date.  This means that the units will immediately be cancelled.  You
receive no payment for units that are forfeited.

 

 

 

 

 

The Company determines when your Service terminates for this purpose.

 

 

 

Leaves of Absence

 

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by applicable law, the Company’s leave of absence policy or the terms
of your leave.  But your Service terminates when the approved leave ends, unless
you immediately return to active work.

 

 

 

 

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Unit Award may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave.

 

 

 

Nature of Units

 

Your units are bookkeeping entries.  They represent only the Company’s unfunded
and unsecured promise to issue shares of Common Stock (or distribute cash) on a
future date.  As a holder of units, you have no rights other than the rights of
a general creditor of the Company.

 

3

--------------------------------------------------------------------------------


 

No Voting Rights or Dividends

 

Your units carry neither voting rights nor rights to cash or other dividends. 
You have no rights as a stockholder of the Company unless and until your units
are settled by issuing shares of the Company’s Common Stock.

 

 

 

Units Nontransferable

 

You may not sell, transfer, assign, pledge or otherwise dispose of any units. 
For instance, you may not use your units as security for a loan.

 

 

 

Settlement of Units

 

Each of your units will be settled when it vests, unless the Company has
approved a later settlement date in writing.

 

 

 

 

 

At the time of settlement, you will receive one share of the Company’s Common
Stock for each vested unit.  But the Company, at its sole discretion, may
substitute an equivalent amount of cash if the distribution of stock is not
reasonably practicable due to the requirements of applicable law.  The amount of
cash will be determined on the basis of the market value of the Company’s Common
Stock at the time of settlement.

 

 

 

Taxes; Withholding

 

Upon settlement of your stock units, you will recognize income for tax purposes
equal to the fair market value of the shares on the date of settlement, and you
are solely responsible for the payment of all taxes that may be due as a result
of the settlement of this award.  In the event that any withholding taxes may be
due as a result of settlement, no stock certificates or cash will be distributed
to you unless you have made arrangements acceptable to the Company to pay any
such withholding taxes.

 

 

 

Restrictions on Resale

 

You must retain full beneficial ownership of one-half of all shares issued in
settlement of this award (the “Restricted Shares”) as long as you remain a
member of the Company’s Board of Directors.  You may not dispose of Restricted
Shares in any manner, including (without limitation) by sale, pledge or gift, as
long as you remain a member of the Company’s Board of Directors.  During this
time, you also may not enter into any hedging or other transaction intended to
transfer all or part of the economic benefit or risk of owning Restricted
Shares.  However, you may transfer Restricted Shares to your spouse, children or
grandchildren or to a trust established by you for the benefit of yourself or
your spouse, children or grandchildren.  A transferee of Restricted Shares must
agree in writing on a form prescribed by the Company to be bound by all
provisions of this Agreement.  The Plan and this Agreement will apply to the
transferee to the same extent as to you.

 

 

 

 

 

In addition, you agree not to sell any shares issued in settlement of this award
at a time when applicable laws, Company policies or an

 

4

--------------------------------------------------------------------------------


 

 

 

agreement between the Company and its underwriters prohibit a sale.  This
restriction will apply for such period of time after the termination of your
Service as the Company may specify.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of your units will be adjusted accordingly, as the Company may
determine pursuant to the Plan.

 

 

 

Beneficiary Designation

 

You may dispose of your units in a written beneficiary designation.  A
beneficiary designation must be filed with the Company on the proper form.  It
will be recognized only if it has been received at the Company’s headquarters
before your death.  If you file no beneficiary designation or if none of your
designated beneficiaries survives you, then your estate will receive any vested
units that you hold at the time of your death.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).

 

 

 

Company Policies

 

You agree to comply with all written policies of the Company, as set forth on
the Company’s intranet site.

 

 

 

The Plan and Other Agreements

 

The text of the 1999 Equity Incentive Plan is incorporated in this Agreement by
reference.

 

 

 

 

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this award.  Any prior agreements, commitments or
negotiations concerning this award are superseded.  This Agreement may be
amended only by another written agreement between the parties.

 

BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

5

--------------------------------------------------------------------------------